[Cite as State v. Ouyang, 2016-Ohio-5103.]
                              IN THE COURT OF APPEALS OF OHIO
                                 FOURTH APPELLATE DISTRICT
                                      ATHENS COUNTY


STATE OF OHIO,                                    :

        Plaintiff-Appellee,                       :   Case No. 15CA35

        vs.                                       :

LI OUYANG,                                        :   DECISION AND JUDGMENT ENTRY


        Defendant-Appellant.                      :

______________________________________________________________

                                             APPEARANCES:

Timothy Young, Ohio Public Defender, and Allen Vender, Ohio Assistant Public Defender,
Columbus, Ohio

Lisa A. Eliason, Athens City Law Director, and Tracy W. Meek, Assistant City Law Director,
Athens, Ohio
_________________________________________________________________
CRIMINAL APPEAL FROM MUNICIPAL COURT
DATE JOURNALIZED:7-15-16


ABELE, J.

        {¶ 1} This is an appeal from an Athens County Municipal Court judgment of conviction

and sentence. A jury found Li Ouyang, defendant below and appellant herein, guilty of trespass

in violation of R.C. 2911.21(A). Appellant assigns the following errors for review:

               FIRST ASSIGNMENT OF ERROR:

               “THE TRIAL COURT VIOLATED LI OUYANG’S RIGHT TO
               DUE PROCESS AND A FAIR TRIAL WHEN IT ENTERED A
               JUDGMENT OF CONVICTION FOR CRIMINAL TRESPASS
               AGAINST THE MANIFEST WEIGHT OF THE EVIDENCE.”
                SECOND ASSIGNMENT OF ERROR:

                “THE TRIAL COURT VIOLATED LI OUYANG’S RIGHTS TO
                DUE PROCESS AND A FAIR TRIAL WHEN, IN THE
                ABSENCE OF SUFFICIENT EVIDENCE, IT ENTERED A
                JUDGMENT OF CONVICTION FOR CRIMINAL TRESPASS.”

         {¶ 2} Appellant is from China and is a Psychology PhD. candidate at the University of

Missouri. After finishing course work, she moved to Athens to be with her fiancé (a professor at

Ohio University) while she completed her dissertation.                     Apparently, the couple broke up

following a domestic violence incident that resulted in appellant's hospitalization. Also, some

indication exists in the record that appellant had been recently evicted. At sentencing, appellant

also informed the court that she suffers from gastritis, anxiety, depression and eats one meal

every two days.

       {¶ 3} Around the time of the 2015 Ohio University commencement, several university

employees noticed that appellant spent entire days in a project room at the Academic Research

Center (ARC). After being observed sleeping in several places throughout the building, concerns

arose that she was actually living in the building. On July 2, 2015, Luanne Bowman, Chief

Administrative Officer for the College of Engineering, along with two Ohio University police

officers, confronted appellant. 1          Once they determined that appellant had no affiliation

whatsoever with the university as a student, faculty or staff member, she was informed that she

had to leave the building.

       {¶ 4} Appellant reluctantly packed up her belongings and left, but was seen in ARC a

short time later. Bowman found appellant near vending machines in ARC and told her, once


1
  This confrontation took place in a project room described as being filled with a large number of books, journal
articles and appellant’s personal effects.
ATHENS, 15CA35                                                                                  3

again, that she had to leave the building. If not, she could be subject to arrest.

       {¶ 5} Appellant then sent e-mails to several university faculty, including Dean of the

College of Engineering Richard Irwin, and sought permission to use the building. Dean Irwin did

not respond for several days, but later returned her e-mail, along with an attached letter, and

informed appellant that (1) she could not use the building, (2) she could not store personal

belongings in ARC, and (3) she had to remove her belongings by 5 PM that day.2

       {¶ 6} After the 5 PM deadline, a member of the custodial staff again observed appellant in

the building. University police were called and arrested appellant. The following day, appellant

was again observed walking into ARC. Police were again called, but could not find appellant in

the building.

       {¶ 7} A July 9, 2015 criminal complaint was filed that charged appellant with trespassing.

She pled not guilty and opted to represent herself. At her jury trial, a number of university

faculty and staff testified concerning these events. In her own defense appellant called Karen

Coschigano, an associate professor at the university, who testified that she unlocked the door to a

room for appellant to use on the evening July 2, 2015. Alie Guo, an assistant professor at the

university, also testified that he opened a door for appellant on July 6, 2015. Appellant’s theory

of the case is that, due to these professors unlocking doors for her and allowing her to study in

those rooms, she had permission to be in ARC and could not have trespassed.

       {¶ 8} After hearing all the evidence and after a one-half hour period of deliberation, the

jury returned a guilty verdict. The trial court thereupon imposed a suspended thirty day jail


         2
       On July 6, 2015, appellant's suitcase was found hidden behind
 a large air-duct.
ATHENS, 15CA35                                                                                     4

sentence and ordered appellant to stay away from Ohio University property.                This appeal

followed.

                                                   I

       {¶ 9} We will consider the assignments of error in reverse order.               In her second

assignment of error, appellant asserts that insufficient evidence supports the jury's verdict.

       {¶ 10} When an appellate court reviews the sufficiency of the evidence, the inquiry

focuses primarily upon the adequacy of the evidence; that is, whether the evidence, if believed,

reasonably could support a finding of guilt beyond a reasonable doubt. State v. Thompkins, 78

Ohio St.3d 380, 386, 678 N.E.2d 541 (1997); State v. Jenks, 61 Ohio St.3d 259, 273, 574 N.E.2d

492 (1991). The standard of review is whether, after viewing the probative evidence and

inferences reasonably drawn therefrom in the light most favorable to the prosecution, any rational

trier of fact could have found all of the essential elements of the offense beyond a reasonable

doubt. Jenks, supra at 273; State v. Issa, 93 Ohio St.3d 49, 66, 752 N.E.2d 904 (2001).

Reviewing courts are not to assess “whether the state's evidence is to be believed, but whether, if

believed, then the evidence against a defendant would support a conviction.” Thompkins, 78 Ohio

St.3d at 390, (Cook, J., concurring).

       {¶ 11} With these principles in mind, we note that R.C. 2911.21 states in pertinent part:

         “(A) No person, without privilege to do so, shall do any of the following:

                                 *                    *                    *
         (2) Knowingly enter or remain on the land or premises of another, the use of
         which is lawfully restricted to certain persons, purposes, modes, or hours, when
         the offender knows the offender is in violation of any such restriction or is
         reckless in that regard[.]”

After our review of the entire record, we readily conclude that sufficient evidence was adduced at
ATHENS, 15CA35                                                                                    5

trial to prove each element of this offense. On July 2, 2015, Luanne Bowman and the campus

police informed appellant that she could no longer be in ARC. She left, but returned later that

day. Bowman once again approached appellant and told her that she could not be in the building.

 Shawn Osterman, Associate Dean for Research, met with appellant the same day and informed

her that she could not stay in the building “regardless of whose permission [she] got.”

       {¶ 12} On July 7, 2015, the College of Engineering also sent appellant an e-mail along

with an attached letter that reiterated that appellant could not be in the building and had to remove

all of her personal possessions by 5 PM that evening. Nevertheless, a custodian and the arresting

police officer testified that appellant was observed inside the building after the deadline. This is

sufficient evidence for the jury to find her guilty of the offense.

       {¶ 13} Appellant does not actually challenge any of the foregoing evidence, but instead

points to the testimony of Professors Coschigano and Guo who stated that although they knew that

appellant had no affiliation with the university, they unlocked doors for her in ARC so that she

could study. This, appellant concludes, gave her a “privilege” to be in the building and, thus, she

could not have trespassed. In support of her theory, appellant cites Columbus v. Parks, 10th Dist.

Franklin No. 10AP-574, 2011-Ohio-2164, in which the Franklin County Court of Appeals

reversed a trial court judgment and found that the accused had a “privilege” to be in an apartment

complex when invited by a tenant, despite having the property owner's security force issue a

trespass warning. We believe, however, that her reliance on this case is misplaced.

       {¶ 14} The rationale for the Parks ruling is as follows:

         “Although the parties stipulated that Officer Rogers, as an agent of the property
         owner, had previously given Parks notice that he was not permitted on the
         premises, prior warnings by an owner of rental property, or the owner's agent, do
ATHENS, 15CA35                                                                                     6

         not preclude a finding of privilege. Ohio courts have held that an individual
         invited onto rental property by a tenant cannot be guilty of trespassing on the
         owner's premises even if the owner expressly instructed the individual not to come
         onto the property. See Hermann; Hites (“an owner of an apartment complex
         cannot prohibit guests, invited by the tenant, from being present on the property”).
         These holdings stem from the rationale that trespass is an invasion of the
         possessory interest in property, which a property owner sacrifices to a tenant,
         rather than an invasion of title.”

The outcome in Parks was as much dictated by the law of property, specifically landlord-tenant

law, as the law of trespass. There is no analogous relationship here. In fact, the situation here is

more analogous to that of a child being told “no” by one parent and then going to the other parent

hoping to hear “yes,” but not telling second parent what the first had said. Indeed, although

Professors Coschigano and Guo were aware that appellant was not affiliated with the university in

any way, she did not bother to share with them the fact that several people told her to leave ARC.

In particular, Guo testified that he would not have opened a room for appellant if he had known

that she had been banned from the building.

       {¶ 15} We also hasten to add that Professor Coschigano opened a room for appellant on

July 2nd and Professor Guo unlocked a door for appellant on July 6th. Both of these events

pre-date Dean Irwin's July 7th e-mail and letter that explicitly stated that appellant could no longer

use the building and that all her personal possessions had to be removed from ARC by 5 PM that

day. Whatever privilege appellant may have arguably imagined that she had conveyed to her by

Professors Coschigano and Guo, she was nevertheless put on notice by Dean Irwin that it had

been revoked.

       {¶ 16} For these reasons, we find no merit to appellant's second assignment of error and it

is hereby overruled.
ATHENS, 15CA35                                                                                  7

                                                II

       {¶ 17} We now turn to appellant’s first assignment of error wherein she asserts that her

conviction is against the manifest weight of the evidence. Here again, the crux of appellant's

argument is that although the College of Engineering told her to leave the building, two College of

Medicine faculty members gave her permission. We, however, reject this argument for the same

reasons that we discussed under her second assignment of error.

       {¶ 18} Here, the evidence reveals that the two professors from the College of Medicine

(Coschigano and Guo) were not aware that their Engineering colleagues had informed appellant

that she could not use, or be located in, the building. Bowman and campus police had already

informed appellant that she could not be in the building and would be subject to arrest if she

returned. More importantly, Dean Irwin sent appellant an e-mail and letter that very clearly

stated that she could not be in ARC.

       {¶ 19} In considering a claim that a conviction is against the manifest weight of the

evidence, appellate courts will review the record, weigh the evidence, as well as all reasonable

inferences to be taken therefrom, and determine whether the jury clearly lost its way and created

such a manifest miscarriage of justice that the conviction must be reversed and a new trial

ordered. State v. Beverly, 143 Ohio St.3d 258, 2015-Ohio-219, 37 N.E.3d 116, ¶17; State v.

Hunter, 131 Ohio St.3d 67, 2011-Ohio-6524, 960 N.E.2d 955, ¶119.

       {¶ 20} We are very sympathetic concerning the events that have apparently transpired in

appellant’s personal life. We are also aware that English is not her native language, and could

have caused some degree of difficulty during the trial court proceedings. Nevertheless, we find

no manifest miscarriage of justice in this case. Our review of the record indicates that ample
ATHENS, 15CA35                                                                                 8

competent, credible evidence was adduced during the trial that supports the conclusion that

appellant committed the trespass violation. Appellant was repeatedly told that she could not be

in ARC, but she refused to accept and abide by that directive.

       {¶ 21} Accordingly, we hereby overrule appellant's first assignment of error and affirm the

trial court's judgment.

                                                                      JUDGMENT AFFIRMED.
ATHENS, 15CA35                                                                                    9



                                       JUDGMENT ENTRY

        It is ordered that the judgment be affirmed and that appellee recover of appellant the costs
herein taxed.

       The Court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this Court directing the Athens County
Municipal Court to carry this judgment into execution.

        If a stay of execution of sentence and release upon bail has been previously granted, it is
continued for a period of sixty days upon the bail previously posted. The purpose of said stay is
to allow appellant to file with the Ohio Supreme Court an application for a stay during the
pendency of the proceedings in that court. The stay as herein continued will terminate at the
expiration of the sixty day period.

       The stay will also terminate if appellant fails to file a notice of appeal with the Ohio
Supreme Court in the forty-five day period pursuant to Rule II, Sec. 2 of the Rules of Practice of
the Ohio Supreme Court. Additionally, if the Ohio Supreme Court dismisses the appeal prior to
the expiration of said sixty days, the stay will terminate as of the date of such dismissal.

      A certified copy of this entry shall constitute that mandate pursuant to Rule 27 of the Rules
of Appellate Procedure.

       Harsha, J. & Hoover, J.: Concur in Judgment & Opinion

                                                             For the Court




                                                             BY:
                                            Peter B. Abele, Judge


                                   NOTICE TO COUNSEL
       Pursuant to Local Rule No. 14, this document constitutes a final judgment entry and the
time period for further appeal commences from the date of filing with the clerk.
[Cite as State v. Ouyang, 2016-Ohio-5103.]